Citation Nr: 0522826	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-08 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
right shoulder condition (right shoulder disability), 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claims of 
entitlement to an increased rating for his service-connected 
right shoulder disability and to a TDIU.  The veteran 
perfected a timely appeal of this determination to the Board.

In March 2003, the veteran, accompanied by his 
representative, testified at a hearing conducted in 
Washington, DC, before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board).

When the matter was before the Board in February 2004, it was 
remanded for further development and adjudication.  

The veteran's unadjudicated claims of entitlement to 
secondary service connection for chronic pain syndrome, and 
to an evaluation in excess of 10 percent for degenerative 
disc disease of the cervical spine, as well as his perfected 
appeal seeking a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is right-hand dominant; therefore, his right 
shoulder is his major upper extremity.

2.  The veteran's right shoulder disability is manifested by 
limitation of right shoulder abduction to at least 100 
degrees, with objective evidence of pain, resulting in a 
disability picture comparable no more disabling than 
analogous to limitation of right shoulder abduction to midway 
between the side; the preponderance of the medical evidence 
is against a finding that the veteran's right shoulder 
disability is manifested by limitation of motion of the right 
shoulder to 25 degrees from the side.

3.  The medical evidence shows that the veteran's right 
shoulder disability is not productive of a fibrous union, 
nonunion or the loss of the head of the right humerus.

4.  The objective range of motion findings affirmatively show 
that the veteran does not have right shoulder ankylosis, and 
there is no medical evidence showing that his scapula and 
humerus move as one piece.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Codes 5200-03 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to an increased rating for his right shoulder 
disability, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOCs) that 
provided notice of the law and regulations, as well as the 
reasons and bases for the RO's determinations.  By way of 
these documents, as well as the RO's April 2004 "VCAA" 
letter, the March 2003 Board hearing, and the Board's 
February 2004 remand, VA carefully advised him of the 
information and evidence necessary to substantiate his claim 
and the importance of doing so.  Id.  In light of the 
foregoing, the veteran was effectively furnished notice of 
the type of evidence that he needed to send to VA, as well as 
the types of evidence VA would assist him in obtaining, 
ensuring the essential fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. at 119.  Moreover, he has 
not asserted that he was prejudiced in any way by VA's 
development of this appeal.  See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's 
communications to the veteran, whether they were via letters, 
the SOC, the SSOC, the RO rating actions, during the Board 
hearing or in the Board's remand, when cobbled together, see 
Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder post-service records 
and reports of the veteran's VA and private treatment for his 
right shoulder disability.  In addition, VA determined that 
he had not applied for disability benefits from the Social 
Security Administration (SSA).  Further, during this lengthy 
appeal, the veteran was afforded formal VA examinations in 
April 1998, April 2000 and in October 2004 to determine the 
nature, extent and severity of his right shoulder disability.  
His representative has also submitted written argument in 
support of his appeal, and in doing so, in July 2005 noted 
that the RO had complied with the Board's February 2004 
remand instructions.  

In light of the foregoing, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim, and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without a second remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim, or to give his 
representative another opportunity to present additional 
evidence and/or argument, because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development, and there is no possibility that additional 
assistance would further aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

In an August 1972 rating decision, the RO granted service 
connection for residuals of a separation of the right 
acromioclavicular joint and assigned a 10 percent evaluation 
under Diagnostic Code 5299-5203, effective February 5, 1972.  
In a June 1986 rating action, the RO granted the veteran 
entitlement to a temporary total rating in light of his right 
shoulder surgery, and increased the evaluation of his right 
shoulder disability to 30 percent under Diagnostic Code 5299-
5202, effective March 1, 1986.

In a November 1991 rating decision, the RO granted service 
connection for right ulnar nerve neuropathy on the basis that 
the condition was secondary to the veteran's service-
connected right shoulder disability, and assigned a 10 
percent rating under Diagnostic Code 8516, effective February 
15, 1990.

In April 1998, the veteran underwent a formal VA general 
medical examination.  The physician discussed the history of 
the veteran's right shoulder disability, and reported that he 
exhibited pain that was related to movement of his right arm, 
and due to a deformity of the right shoulder.  He diagnosed 
the veteran as having muscle spasm in his right arm and right 
side of his neck due to possible nerve entrapment in the neck 
with involvement of the nerve roots.

Later that same month, the veteran also had a formal VA 
joints examination.  At the outset of the report, the 
physician observed that in 1986 the veteran underwent 
Mersilene strap repair but that he continued to have pain 
that radiated to his right elbow, and at times, his right 
hand.  The examiner reported that the veteran was right 
handed, and that he complained of having right shoulder pain 
and instability since service; the veteran added that his 
right shoulder pain radiated to his back and neck.  

The examination disclosed that the veteran had a well-healed 
surgical incision over the right acromioclavicular joint.  In 
addition, the examiner stated that there was an obvious 
absence of distal clavicle.  He also had right shoulder 
girdle instability, and there was tenderness over the right 
shoulder joint and medially in the deltopectoral groove.  
Range of motion studies revealed that he had normal right 
shoulder flexion and abduction.

In September 1998, the veteran filed an informal claim for a 
higher rating for his right shoulder disability and to a 
TDIU.  In support, he submitted a September 1998 statement 
prepared by a VA physician, who stated that the veteran had 
severe pain and a neurologic deficit in his right upper 
extremity.  The examiner indicated that the veteran had 
permanent right shoulder disability and was not a good 
candidate for a construction job.  In addition, the physician 
recommended that the veteran refrain from the use of his 
right arm for lifting objects that weighed more than five 
pounds.

VA outpatient treatment records, dated from February 1997 to 
March 2000, show that the veteran was seen on numerous 
occasions for complaint and treatment of his right shoulder 
disability.  In a September 1998 entry, a VA examiner noted 
that the veteran had been taking anti-inflammatory 
medications and had physical therapy, but that neither had 
provided relief.  In a November 1998 entry, a physician 
reported that the veteran had full range of right shoulder 
motion, albeit with pain, and that he had marked tenderness 
to palpation.

In March 1999, the veteran had a VA outpatient evaluation.  
The examiner indicated that the veteran was well known at the 
clinic and noted that despite having right shoulder surgery 
in 1986, he continued to suffer from "unremitting" right 
shoulder pain.  The examination revealed that the veteran was 
exquisitely tender over the surgical incision and right 
shoulder region.  There was no evidence of muscle atrophy or 
wasting, and the veteran was able to move his right shoulder 
"quite well."  The veteran indicated that he had a band of 
painful tissue between his right shoulder and his neck, and 
that despite taking Percocet he was unable to obtain any 
relief.  The examiner stated that he injected the veteran 
with Lidocaine and Cortisone, which provided some relief.  
The examiner suspected that the veteran was suffering from 
right shoulder subacromial impingement.

In March 2000, a VA outpatient treatment evaluation shows 
that the veteran continued to have right shoulder pain and 
that he was referred to the chronic pain clinic, and in June 
2000, an examiner indicated that the veteran was taking 
Celebrex for his right shoulder pain.

In April 2000, the veteran was afforded another VA joints 
examination.  Following his physical examination of the 
veteran, the physician described the veteran's right shoulder 
as "a mess" and reported that he was only able to 
accomplish forward flexion to 120 degrees, abduction to 100 
degrees, internal rotation to 30 degrees, external rotation 
to 70 degrees, and backward extension to 25 degrees.  The 
physician also indicated that the veteran had an "ugly, old 
saber cut scar" on the right shoulder that was tender and 
that felt like a "bony protrusion."  

In a December 2000 statement, the veteran's treating VA 
physician reported that the veteran suffered from chronic 
pain due to his right shoulder disability.

In a March 2001 outpatient record, a VA physician diagnosed 
the veteran as having degenerative disc disease of the 
cervical spine and opined that it was secondary to the 
veteran's service-connected right shoulder disability.  

In a separate March 2001 statement, the Chief of the 
Anesthesiology Service at the Baltimore, Maryland, VA Medical 
Center reported that the veteran had severe right shoulder 
and associated neck pain, and indicated that, as a result, 
the veteran had "reduced functionality."  The physician 
added that the veteran was not a candidate for further 
surgery.

In a December 2001 rating decision, the RO granted secondary 
service connection for degenerative disc disease of the 
cervical spine and assigned a 10 percent evaluation, 
effective January 10, 2000.  In that same rating action, the 
RO also granted service connection for a right shoulder scar 
and assigned a 10 percent evaluation for that condition, 
effective April 17, 2000.

In a March 2003 statement, the veteran's treating VA 
physician reported that due to chronic pain syndrome 
secondary to the veteran's right shoulder disability, the 
veteran "deserved" a 100 percent rating.

In March 2003, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  During the proceeding, 
the veteran asserted that his right shoulder disability 
warranted a 50 percent rating under Diagnostic Code 5202 
because he had fibrous union of the right humerus.  The 
veteran also reported that he had chronic severe right 
shoulder pain, for which he received right shoulder pain 
injections, as well as right shoulder instability.

As noted in the introduction, when this matter was previously 
before the Board in February 2004, it was remanded for 
further development.  In the remand, the Board directed to RO 
to afford the veteran a contemporaneous VA examination to 
determine the current severity of his post-operative right 
shoulder condition.  The Board instructed the examiner to 
comment on the veteran's functional limitation due to his 
right shoulder disability, and to indicate whether he had any 
weakened movement, excess fatigability on use and/or 
incoordination.  In doing so, the Board directed the examiner 
to indicate the severity of these manifestations.  In 
addition, the Board requested that, if possible, the examiner 
estimate the degree of additional range of motion loss due to 
any weakened movement, pain, excess fatigability, or 
incoordination.  Further, the Board asked the examiner to 
state whether the veteran had impairment of the humerus that 
involved, fibrous union, nonunion of (false flail joint), or 
loss of head of the (flail shoulder).  Finally, the Board 
requested that the physician opine as to whether it was at 
least as likely as not that the veteran's service-connected 
right shoulder disability prevented him from engaging in a 
substantial gainful occupation.

In compliance with the Board's remand instructions, in 
October 2004, the veteran underwent another formal VA 
orthopedic examination.  At the outset of his report, the 
physician indicated that he had reviewed the veteran's claims 
folder, and he discussed the history of the veteran's right 
shoulder disability.  The veteran complained of having right 
shoulder and neck pain.

The examination revealed that the veteran had a well-healed 
scar on the anterior aspect of his right shoulder, and that 
his active range of motion was forward flexion to 110 
degrees, abduction to 110 degrees, and internal and external 
rotation each to 60 degrees.  He further stated that the 
veteran had passive abduction and forward flexion to 170 
degrees and internal and external rotation to 80 degrees.  
There was no localized tenderness, instability or positive 
drop sign, and he diagnosed the veteran as having right 
shoulder impingement syndrome.

Subsequent to offering his diagnosis, and in response to the 
Board's inquiries, the physician reported that the veteran 
had limitation in lifting heavy objects; however, he stated 
that there was no evidence of further limitation due to 
weakness, pain, incoordination or flare-ups.  He opined that 
the veteran was capable of attaining substantially gainful 
employment and of performing physical labor that did not 
involve lifting heavy objects above his shoulder.  The 
examiner added that there was no evidence of impairment of 
the humerus, of nonunion, fibrous union or flail joint or 
loss of head of the right shoulder.

Analysis

In his statements and testimony, the veteran essentially 
contends that his left shoulder disability warrants an 
evaluation of 50 percent under Diagnostic Code 5202 because 
his right shoulder disability is productive of nonunion of 
the humerus or disability analogous to nonunion of the 
humerus.  He also maintains that his right shoulder 
disability interferes with his daily activities and precludes 
him from working.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 to 5203.  For rating purposes, a 
distinction is made between major (dominant) and minor 
musculoskeletal groups.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  The injured hand, or the most severely 
injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes. 38 C.F.R. 
§ 4.69.  Here, as the medical evidence shows that the veteran 
is right-hand dominant, his right shoulder is his major 
shoulder for rating purposes.

The veteran's right shoulder disability is currently 
evaluated as 30 percent disabling under Diagnostic Code 5202.  
Under this code, a 30 percent evaluation is warranted for 
malunion of the humerus of the major upper extremity with 
marked deformity; a 30 percent evaluation is also warranted 
for frequent episodes of dislocation of the scapulohumeral 
joint of the major upper extremity and guarding of all arm 
movements.  A 50 percent evaluation requires fibrous union of 
the humerus of the major upper extremity.  A 60 percent 
evaluation under this code requires nonunion of the humerus 
(a false flail joint), and a maximum 80 rating requires 
impairment of the humerus of the major upper extremity with 
loss of the head of the humerus (flail shoulder).

After a careful review of the medical and lay evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased rating for 
his right shoulder disability.

In reaching this conclusion, the Board observes that although 
the veteran earnestly maintains that a higher rating is 
warranted under Diagnostic Code 5202, the objective medical 
evidence is against the claim.  Indeed, the Board remanded 
this matter specifically determine whether the veteran had 
impairment of the humerus that involved, fibrous union, 
nonunion, or loss of the head, and the October 2004 VA 
examination disclosed that there was no evidence of 
impairment of the humerus, of nonunion, fibrous union or 
flail joint or loss of head of the right shoulder.  Because 
this is the only medical evidence addressing these criteria, 
a higher rating under Diagnostic Code 5202 is not warranted.

The veteran's right shoulder disability could also be 
evaluated under Diagnostic Code 5201, which provides that to 
warrant the assignment of a 40 percent evaluation for a 
disability on the basis of limitation of motion of the major 
(right) arm, motion must be limited to 25 degrees from the 
side.  Assignment of a 30 percent evaluation contemplates 
limitation of motion of the arm midway between the side and 
shoulder level.  Here, however, given the objective range of 
motion findings elicited throughout this appeal, the Board 
finds that a higher rating under this code is not warranted.

In reaching this latter conclusion, the Board notes that when 
formally evaluated in April 1998, the veteran exhibited pain 
that was related to movement of his right arm; however, range 
of motion findings showed full right shoulder motion.  
Similarly, in a November 1998 outpatient entry, a VA 
physician reported that the veteran had full range of right 
shoulder motion, albeit with pain.  Further, a March 1999 VA 
outpatient evaluation revealed that despite suffering from 
"unremitting" right shoulder pain, the veteran was able to 
move his right shoulder "quite well."  

In addition, although the physician who conducted the April 
2000 joints examination described the veteran's right 
shoulder as "a mess," range of motion findings showed that 
his right shoulder abduction was limited to 100 degrees.  
Moreover, despite the subsequent medical evidence, which, 
consistent with the veteran's statements and testimony, 
reflect that he has continued to have severe right shoulder 
pain, the October 2004 VA examination revealed that he had 
active abduction to 110 degrees and passive abduction to 170 
degrees.  Significantly, the examiner indicated that there 
was no evidence of further limitation due to weakness, pain, 
incoordination or flare-ups.  

Thus, even considering the veteran's functional loss due to 
his objective right shoulder pain, see 38 C.F.R. § 4.40 and 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca, the clinical findings show 
that the veteran's limitation of motion of the right shoulder 
was less severe than that required for a 20 percent rating, 
and certainly, are well in excess of 45 degrees, which is 
required for a 30 percent rating.  Thus, even considering the 
veteran's functional impairment, the preponderance of the 
evidence is clearly against a finding that the veteran's 
right shoulder disability is analogous to right shoulder 
abduction limited to 25, which is required for a 40 percent 
evaluation under this code.  Indeed, in asserting entitlement 
to a higher rating, the veteran does not even make this 
contention.  Accordingly, even when DeLuca factors are taken 
into consideration, the disability is not productive of 
symptomatology that is comparable to limitation of right arm 
motion to the 25 degrees from the side, which is required for 
the next higher evaluation under Diagnostic Code 5201.  

The Board further concludes that given the range of motion 
findings cited above, the record is devoid of any evidence of 
ankylosis of the scapulohumeral articulation such as to 
implicate Diagnostic Code 5200.   In this regard, the Board 
highlights that the Court, citing Dorland's Illustrated 
Medical Dictionary (28th ed. 1994), has repeatedly recognized 
that, at least for VA compensation purposes, ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury or surgical procedure."  See Colayong v. 
West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's right shoulder 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 30 percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  The disability does not result in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or warrant frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An increased rating for right shoulder disability is denied.


REMAND

Also before the Board is the veteran's claim of entitlement 
to a TDIU.  Unfortunately, because the RO did not comply with 
the Board's February 2004 remand instructions to adjudicate 
the veteran's inextricably intertwined, unadjudicated claims 
seeking secondary service connection for chronic pain 
syndrome, which the veteran reports is a psychiatric 
disability, as well as to an increased evaluation for his 
service-connected degenerative disc disease of the cervical 
spine, the Board has no discretion but to remand this matter 
for compliance with the February 2004 remand instructions.

As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, the Board points out that if the RO 
establishes service connection for chronic pain syndrome, it 
would need to assign an evaluation for this condition.  
Further, if the RO concludes that an increased rating were 
warranted for the veteran's cervical spine disability, that 
determination would also impact VA's consideration of the 
TDIU claim because if a single or combined 100 schedular 
evaluation resulted, the total rating issue will be rendered 
moot, effective the date of the 100 percent schedular 
evaluation.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
Moffitt v. Brown, 10 Vet. App. 214, 222 (1997); see also 
VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  As such, 
because the veteran's unadjudicated claims could potentially 
impact on the TDIU claim, a Board decision on his TDIU claim 
at this time would be premature.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After taking any development deemed 
appropriate, (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
adjudicate the veteran's claims of 
secondary service connection for chronic 
pain syndrome and to an increased rating 
for his cervical spine disability.  Then, 
if the not thereby rendered moot, the RO 
must readjudicate the veteran's TDIU 
claim.

2.  If the benefits sought on appeal are 
not granted the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


